OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-1704 Federated American Leaders Fund, Inc. (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated American Leaders Fund, Inc. IssuerName Meeting Date Ticker CUSIP ProposalText Proponent Vote Cast For/ Against Mgmt Logical Ballot Status H&RBlock, Inc. 09/24/2009 HRB Elect Director Alan M. Bennett Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Thomas M. Bloch Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Richard C. Breeden Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Robert A. Gerard Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Len J. Lauer Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director David B. Lewis Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Tom D. Seip Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director L. Edward Shaw, Jr. Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Russell P. Smyth Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Christianna Wood Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Amend Omnibus Stock Plan Mgmt Against Against Voted H&RBlock, Inc. 09/24/2009 HRB Ratify Auditors Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director W.R. Johnson Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director C.E. Bunch Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director L.S. Coleman, Jr. Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director J.G. Drosdick Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director E.E. Holiday Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director C. Kendle Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director D.R. O Hare Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director N. Peltz Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director D.H. Reilley Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director L.C. Swann Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director T.J. Usher Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Elect Director M.F. Weinstein Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Ratify Auditors Mgmt For For Voted H. J. Heinz Co. 08/12/2009 HNZ Provide Right to Call Special Meeting Mgmt For For Voted Wyeth 07/20/2009 Approve Merger Agreement Mgmt For For Voted Wyeth 07/20/2009 Adjourn Meeting Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert M. Amen Mgmt For For Voted Wyeth 07/20/2009 Elect Director Michael J. Critelli Mgmt For For Voted Wyeth 07/20/2009 Elect Director Frances D. Fergusson Mgmt For For Voted Wyeth 07/20/2009 Elect Director Victor F. Ganzi Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert Langer Mgmt For For Voted Wyeth 07/20/2009 Elect Director John P. Mascotte Mgmt For For Voted Wyeth 07/20/2009 Elect Director Raymond J. McGuire Mgmt For For Voted Wyeth 07/20/2009 Elect Director Mary Lake Polan Mgmt For For Voted Wyeth 07/20/2009 Elect Director Bernard Poussot Mgmt For For Voted Wyeth 07/20/2009 Elect Director Gary L. Rogers Mgmt For For Voted Wyeth 07/20/2009 Elect Director John R. Torell III Mgmt For For Voted Wyeth 07/20/2009 Ratify Auditors Mgmt For For Voted Wyeth 07/20/2009 Report on Political Contributions ShrHldr Against For Voted Wyeth 07/20/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHldr Against For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated American Leaders Fund, Inc. By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
